IN THE COURT OF APPEALS OF IOWA

                                   No. 16-0367
                             Filed January 11, 2017


BORN FREE USA and THE ANIMAL RESCUE LEAGUE OF IOWA, INC.,
    Petitioners-Appellants,

vs.

IOWA DEPARTMENT OF AGRICULTURE AND LAND STEWARDSHIP,
     Respondent-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, Jeanie K. Vaudt,

Judge.



      Appellants Born Free USA and the Animal Rescue League of Iowa, Inc.,

appeal the district court’s ruling affirming the Iowa Department of Agriculture and

Land Stewardship’s denial of the appellant’s petition for rulemaking regarding

registration of dangerous wild animals. AFFIRMED.



      Devin C. Kelly of Allen, Vernon, & Hoskins, PLC, Marion, for appellants.

      Jessica L. Blome of Animal Legal Defense Fund, Cotati, California, for

appellants.

      Thomas J. Miller, Attorney General, and Jacob J. Larson, Assistant

Attorney General, for appellee.



      Considered by Doyle, P.J., McDonald, J., and Mahan, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206 (2017).
                                         2


DOYLE, Presiding Judge.

      The appellants, Born Free USA and the Animal Rescue League of Iowa,

Inc. (collectively, ARL) appeal the district court’s ruling affirming the Iowa

Department of Agriculture and Land Stewardship’s (IDALS) denial of the

appellant’s petition for rulemaking regarding registration of dangerous wild

animals. ARL argues: (1) under Iowa Code chapter 717F (2013), IDALS has the

statutory authority to promulgate ARL’s proposed rule; and (2) IDALS did not give

fair consideration to the ARL’s petition for rulemaking. We affirm.

      ARL filed a petition for rulemaking pursuant to Iowa Code section 17A.7(1)

(2013) and Iowa Administrative Code rule 21-3.1, requesting IDALS amend

rule 21-77.1 by adding a definition for the term “register” for purposes of Iowa

Code chapter 717F, Iowa’s Dangerous Wild Animal Act.            IDALS denied the

petition on two grounds: (1) IDALS lacked the specific statutory authority to

promulgate the proposed rule, and (2) even if such authority existed, the

proposed rule would result in increased regulatory burdens on both IDALS and

the USDA licensees under section 717F.7(20). ARL filed a petition for judicial

review with the district court alleging: (1) that IDALS had the authority to

promulgate the proposed rule, and (2) IDALS’ denial of the petition on the merits

was without substance and was not the result of fair consideration. A hearing

was held, and after reviewing the court file, the parties’ arguments and

submissions, and the applicable law, the district court entered an order

concluding,

              IDALS correctly concluded that it does not have the authority
      to adopt the rule ARL advocates. In doing so, IDALS did not abuse
      its discretion because it had no authority to act. Even if IDALS had
                                         3


      such authority, IDALS’ denial of the rule is not unreasonable,
      arbitrary, capricious or an abuse of discretion. The agency gave
      the petition advocating for promulgation of the rule fair
      consideration under both scenarios, which is all that was required.

The court affirmed in its entirety IDALS’ decision denying ARL’s petition for

rulemaking. ARL now appeals.

      We have carefully reviewed the record, the briefs of the parties, and the

district court’s ruling. We find the court’s ruling to be thorough, well-reasoned,

and superbly-crafted.     The ruling identifies and considers all the issues

presented.   We approve of the reasons and conclusions in the district court

ruling, and further discussion on our part would be of little value. Accordingly, we

affirm by memorandum opinion. See Iowa Rule of Court 21.26(b), (d), and (e).

      AFFIRMED.